ORDER
PER CURIAM.
Keith Wells (Movant) appeals from the motion court’s judgment denying -without an evidentiary hearing his Rule 24.035 motion for post-conviction relief based on ineffective assistance of counsel.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The findings and conclusions of the motion court are not clearly erroneous. Rule 24.035(k). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed in accordance with Rule 84.16(b).